Citation Nr: 1442598	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  97-26 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include bilateral pes planus. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to a rating for major depressive disorder in excess of 70 percent for the period prior to March 2007; in excess of 30 percent for the period prior to August 2003.  

4.  Entitlement to a rating for chronic fatigue syndrome in excess of 60 percent for the period prior to July 2006, and in excess of 10 percent for the period prior to May 2006. 


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran had active military service from June 1985 to August 1985, from June 1986 to August 1986 and from October 1986 to June 1992, including service in the Southwest Asia theater of operations from February to May 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a series of rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board observes that this case has a complex procedural history with various prior actions by both the Board and the United States Court of Appeals for Veterans Claims (Court).  In June 2012, the Board denied the Veteran's claims of service connection for bilateral pes planus and degenerative disc disease of the lumbar spine; a rating in excess of 10 percent for major depressive disorder prior to December 2001, in excess of 30 percent prior to August 2003, and in excess of 70 percent prior to March 2007; a compensable rating for hemorrhoids prior to August 2006, and a rating in excess of 20 percent thereafter; a rating in excess of 10 percent for chronic fatigue syndrome prior to May 2006, and a rating in excess of 60 percent prior to July 2006.  The Board also remanded the issue of service connection for hypertension for further development, and in a June 2013 decision denied service connection.  The Veteran appealed the decisions to the Court.

By a January 2014 memorandum decision the Court addressed the June 2012 Board decision and, in essence, affirmed the Board's denial of service connection for degenerative disc disease of the lumbar spine, as well as the denial of a rating in excess of 10 percent for major depressive disorder prior to December 2001; and the denial of a compensable rating prior to August 2006, and a rating in excess of 20 percent thereafter for hemorrhoids.  The Court vacated the June 2012 decision regarding the other claims.  With respect to his bilateral pes planus claim, the Court, citing Clemons v. Shinseki, 23 Vet. App. 1, 3 ((2009), expanded the on the basis that the Veteran's had other foot disabilities that may be related to his bilateral pes planus.  As such, the Board has identified the issue as set forth on the title page.

By an April 2014 Order, the Court, pursuant to a Joint Motion for Remand (JMR) vacated the Board's June 2013 decision's denial of service connection for hypertension, and remanded the case for action consistent with the JMR.

Following the April 2014 Court Order, the Veteran submitted evidence directly to the Board regarding his hypertension claim, and waived initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2013).

The bilateral pes planus claim is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  It is at least as likely as not the Veteran's hypertension is secondary to his service-connected major depressive disorder and/or chronic fatigue syndrome.

2.  For the period from December 2001 to August 2003, the Veteran's service-connected major depressive disorder was not manifested by considerable impairment of social and industrial adaptability.

3.  For the period from December 2001 to August 2003, the Veteran's service-connected major depressive disorder was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

4.  For the period from August 2003 to March 2007, the Veteran's service-connected major depressive disorder was not manifested by active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.

5.  For the period from August 2003 to March 2007, the Veteran's service-connected major depressive disorder was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

6.  The record reflects it was factually ascertainable prior to May 15, 2006, that the Veteran's chronic fatigue syndrome caused a limitation in his activities to less than 50 percent of his pre-symptom level.

7.  The record reflects it was factually ascertainable no earlier than May 15, 2006, that the Veteran's chronic fatigue syndrome had resulted in a combination of signs and symptoms that were nearly constant and so severe as to restrict routine daily activities almost completely.


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected major depressive disorder for the period from December 2001 to August 2003 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2013); 38 C.F.R. § 4.132, Diagnostic Code 9207-9209 (1996).

3.  The criteria for a rating in excess of 70 percent for the Veteran's service-connected major depressive disorder for the period from August 2003 to March 2007 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2013); 38 C.F.R. § 4.132, Diagnostic Code 9207-9209 (1996).

4.  The criteria for a rating of no more than 60 percent for chronic fatigue syndrome for the period prior to May 15, 2006, are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.88b, Diagnostic Code 6354 (2013). 

5.  The criteria for a rating of 100 percent for chronic fatigue syndrome are met for the period from May 15, 2006.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.88b, Diagnostic Code 6354 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the current major depressive disorder and chronic fatigue syndrome claims appear to originate from a disagreement with the initial ratings assigned after the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board further notes that the Veteran was sent adequate notification via correspondence dated in January 2004, February 2005, June 2006, August 2006, June 2007, and October 2010.  Although all of these letters were clearly not sent prior to the initial adjudication of the respective claims as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), all of them were went prior to the most recent readjudication below via an October 2011 Supplemental Statement of the Case (SSOC).  Such development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  This correspondence, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims to include the information and evidence used by VA to determine disability rating(s) and effective date(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claim, to include those from his attorney, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (Mayfield I), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied for the major depressive disorder and chronic fatigue syndrome claims.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of these claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which shows different symptoms for these service-connected disabilities than what is demonstrated by the evidence already of record for the relevant period(s) that are the focus of this appeal.  He indicated that no hearing was desired in conjunction with this appeal.  Moreover, as detailed below, he was accorded multiple VA medical examinations which evaluated the service-connected major depressive disorder and chronic fatigue syndrome.  The findings of these examinations are consistent with the other evidence of record, and no inaccuracies or prejudice is demonstrated therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Further, any additional examination would relate to the nature and severity of the major depressive disorder for the period subsequent to March 2007; and of the chronic fatigue syndrome for the period subsequent to July 2006.  In other words, it would not be relevant to the issues being adjudicated by this decision.  Therefore, no additional examinations are warranted in this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board also observes that it previously determined in the prior June 2012 decision that the duties to notify and assist had been satisfied.  Nothing in January 2014 memorandum decision noted any error in this determination.  Rather, as detailed below, the Court essentially found the Board provided inadequate reasons and bases regarding its analysis of the evidence already of record.  No deficiencies in either the duty to notify or assist were identified with respect to the major depressive disorder or chronic fatigue syndrome claims.

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("Advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duties to notify and assist, such would have surfaced in the January 2014 memorandum decision so that any deficiencies could be corrected.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Initially, the Board notes that the Veteran's service treatment records contain no findings indicative of hypertension, nor was there competent medical evidence of such until many years after his separation from service.  Further, it does not appear the Veteran contends his hypertension developed while on active duty.  Rather, his contentions have been, in essence, that his hypertension is secondary to his service-connected major depressive disorder and/or chronic fatigue syndrome.  He has submitted treatise and other information from the Internet stating that depression and severe anxiety can increase a person's risks for developing hypertension and that anti-depression drugs and acetaminophen can be related to hypertension.  

The Board also observes that there are competent medical opinions that both support and refute the Veteran's contention of secondary service connection.  In pertinent part, VA examinations conducted in August 2007 and March 2009 contain opinions against the Veteran's hypertension being secondary to his service-connected disabilities.  Similarly, in August 2011 and June 2012, a VA physician reviewed the record and medical literature and felt that there was no evidence that any of the medications the Veteran was taking would have aggravated the essential hypertension beyond a natural progression.  However, a VA treating physician wrote in September 2011, that the Veteran has hypertension and that blood pressure is adversely impacted by chronic pain, depression and situational stress.  A subsequent June 2012 VA treatment record stated that it seems probable that the Veteran's medical illness, especially chronic pain and depression causing stress, would affect his blood pressure in an adverse manner causing elevation.  That same VA physician stated in a July 2014 record that it seems probable that the Veteran's medical illness, especially chronic pain, chronic fatigue syndrome and depression causing stress, would affect his blood pressure in an adverse manner causing elevation.  That VA physician also stated that in review of the Veteran's medical records and current medical evaluation it is at least as likely as not that his condition is related to military service, i.e., service-connected condition.

The Board notes that nothing in the record causes it to doubt the qualifications of any of the aforementioned clinicians to provide a competent medical opinion in this case.  Further, these clinicians all appear to be familiar with the nature of the Veteran's hypertension, and his contention that it is secondary to his service-connected major depressive disorder and/or chronic fatigue syndrome.  As different conclusions were reached regarding the issue of secondary service connection in this case, the Board finds that the competent medical evidence is in equipoise on this matter.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

In view of the foregoing, the Board finds it is at least as likely as not the Veteran's hypertension is secondary to his service-connected major depressive disorder and/or chronic fatigue syndrome.  Therefore, service connection is warranted.

II.  Increased Rating(s)

A.  General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran is already in receipt of such "staged" ratings for both his major depressive disorder and chronic fatigue syndrome.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held that the percentage evaluation awarded in conjunction with the original grant of service connection is not controlled by the laws and regulations referable to the effective dates of service connection, but by the laws and regulations referable to the effective date of an increased rating.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  See also 38 C.F.R. § 3.400(o)(2).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

B.  Analysis - Major Depressive Disorder

The Board observes the Veteran was initially assigned a 10 percent rating that was made effective June 15, 1995.  This rating was increased to 30 percent as of December 26, 2001, and then to 70 percent August 28, 2003 (it is noted that the ratings changed several times during the course of the Veteran's appeal; for example, the Veteran was first assigned a 50 percent rating from February 2004, before the 70 percent rating was assigned from August 2003).  He was assigned a 100 percent rating for this disability, effective March 26, 2007.  Pursuant to the holding of the January 2014 memorandum decision by the Court, the period prior to December 26, 2001, is not for consideration in this case.

Psychiatric disabilities are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders.  The Board notes that the regulations pertaining to mental disorders were revised during the course of this appeal.  Prior to November 7, 1996, major depressive disorder was rated under 38 C.F.R. § 4.132, based upon the General Rating Formula for Psychotic Disorders.  Effective November 7, 1996, the rating schedule for mental disorders was amended and redesignated as 38 C.F.R. § 4.130.  61 Fed. Reg. 52700 (Oct. (1996).  In pertinent part, major depression was to be evaluated under the General Rating Formula for Mental Disorders.

The General Rating Formula for Psychotic Disorders, in effect prior to November 7, 1996, provided that psychosis in full remission was assigned a zero (noncompensable) rating.  A 30 percent evaluation was warranted for definite impairment of social and industrial adaptability.  A 50 percent rating contemplates considerable impairment of social and industrial adaptability.  A 70 percent rating is warranted for less symptomatology such as to produce severe impairment of social and industrial adaptability, and a 100 percent rating is warranted for active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and it invited the Board to "construe" the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.  

The Board notes that, in a precedent opinion dated in November 1993, the VA General Counsel concluded that the term "definite" is to be construed as "distinct, unambiguous, and moderately large in degree," and that it represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOGCPREC 9-93.  The Board is bound by this interpretation of the term "definite."  See 38 U.S.C.A. § 7104I.  

Under the current schedular criteria, effective November 7, 1996, major depression is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, other related regulations were amended in November 1996.  According to the amended rating criteria, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (1997 to 2013).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

Where a law or regulation changes after a claim is filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant must apply unless Congress or the Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date.  

In evaluating the appropriate rating for the Veteran's service-connected major depressive disorder, the Board acknowledges that this disability has resulted in occupational and social impairment throughout the pendency of this case.  However, all compensable evaluations under the schedular criteria include such impairment.  Thus, the issue is whether the level of the Veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 30 percent prior to August 2003, and/or a rating in excess of 70 percent prior to March 2007.

Of particular importance in evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, the Board will also consider anecdotal and another evidence of record, to include whether GAF scores assigned are consistent with the other evidence of record.

For the period from December 2001 to August 2003, the Veteran's service-connected major depressive disorder was not manifested by considerable impairment of social and industrial adaptability.  The Board further finds for this period that the Veteran's service-connected major depressive disorder was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.  As such, he is not entitled to a rating in excess of 30 percent for this period under either the old or revised rating criteria.

In making this determination, the Board observes the December 2001 VA examination noted that the Veteran was not on any psychotropic medications at that time.  The Board acknowledges the Veteran reported feeling depressed about the condition his body was in; the examiner indicated that the Veteran's mood was depressed; the Veteran's affect was periodically inappropriate, as he would smile broadly while talking about something depressing; and it was noted that he had gotten divorced.  Nevertheless, his speech was within normal limits, his thought processes were logical and tight, and there was no gross impairment of memory.  Further, no delusional material was elicited, and the Veteran denied any suicidal or homicidal ideation.  The Veteran's insight and judgment were adequate. 

The December 2001 VA examiner diagnosed depressive disorder in arrest and assigned a GAF of 52.  A GAF rating between 51 and 60 is assigned when an individual presents either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  The Board further notes that GAF scores in the 51 to 60 range continued to be assigned in subsequent treatment sessions during this period. 

The December 2001 VA examination also noted that the Veteran continued to work at the post office as he had for the past seven years; and he regularly attended church. 

Records dated in February 2002 reflect the Veteran was assigned a GAF of 31 after a VA outpatient treatment session, which has been argued warranted an increased rating.  In this regard, it is noted that A GAF score between 31 and 40 is assigned when an individual presents either some impairment in reality testing or communication (e.g., speech is at time illogical, obscure or irrelevant); or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friend, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home and is failing in school). 

In the June 2012 decision, the Board found that the evaluation session in question involved both a medical student and a doctor; that the initial report appeared to have been prepared by the medical student and not by the doctor; and that the VA doctor who conducted the evaluation subsequently amended the report, deleting the GAF score.  Therefore, the Board concluded that the GAF score of 31 was not indicative of an overall deterioration of the Veteran's condition.  However, the January 2014 memorandum decision the Court stated that the Veteran's assertion the Board mischaracterized this report as deleting the GAF score of 31 appeared to be correct; and that at a minimum the Board failed to explain how it viewed the report as deleting an otherwise recorded GAF score.

In light of the Court's comments, the Board notes that there are references to the reviewing doctor amending this report.  The Board further notes that the impairment indicated by a GAF score of 31 is not indicated by the findings of the February 2002 record, nor records preceding or subsequent to this record.  For example, the February 2002 record noted the Veteran was well groomed, neatly dressed, and without agitation; his speech was intact without any aphasia or dysarthria, or any volume increase or decrease; his judgment and insight were intact; and the Veteran was logical and coherent.  Further, there were no suicidal or homicidal ideations, or audio or visual hallucinations or delusions detected.  While the Veteran voiced frustration, was fidgety, and did not maintain eye contact, these symptoms alone are hardly indicative of impairment in reality testing, and there was no indication what the major impairments might have been in other areas that would warrant such a low GAF evaluation.  Thus, the Board finds the symptoms addressed in the report to be more indicative of the severity of the Veterans' disability at this time than the GAF score alone.  In other words, it is giving more weight to the symptoms noted by the examiner rather than the GAF score assigned.

The Board also reiterates that the December 2001 VA examination assigned a GAF of 51.  Moreover, in March 2002 he was assigned another GAF of 51, and was assigned another GAF of 51 in August 2002.  Moreover, in September 2002, his GAF score was increased to 61.  A score between 61 and 70 is assigned when an individual presents either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The Board further notes that in March 2002, the Veteran reported a significant decrease in depressive symptoms following the start of anti-depressant medication two months earlier, although he continued to have some feelings of depression.  It was noted that in his leisure time the Veteran worked out regularly and spent time with his children.  He was noted to have a mildly depressed mood.  At the treatment session, the Veteran was appropriately dressed and groomed.  He had no unusual mannerisms.  His mood was "pretty good" his affect was appropriate and stable.  There were no speech problems and the Veteran denied any suicidal or homicidal ideations.  His symptoms included a mildly depressed mood, decreased sleep, and difficulty concentrating at work.  It was noted that the Veteran had dissatisfaction with work. 

The Veteran underwent a VA vocational evaluation in June 2002 at which it was noted that he was torn between whether he could do something vocationally versus feeling that he was too severely limited to do anything at all.  The psychologist found that there were no significant physical barriers to either vocational rehabilitation or to continued employment.  However, the psychologist found (in August 2002) that the testing reflected significant perceived/felt psychological discomfort and were suggestive of substantial depression.  The psychologist opined that the Veteran's depression and psychological problems were a significant employment handicap, but were not totally disabling vocationally. 

In July 2002, the postal service determined that the Veteran was no longer compatible with working at the post office on account of his depression, anxiety, stomach problems, and stress.  However, while the Veteran ceased working at the post office, he reported in July 2002 that he had been an assistant minister at his church since leaving the post office.  It was also noted that the Veteran was approved for a vocational rehabilitation grant to pursue a 4 year theology degree.  As such, while the Veteran changed occupations, this was not necessarily an indication that his depressive disorder had worsened; and subsequent treatment records indicate that the Veteran did in fact enroll in theology classes, and in May 2003 it was noted that he had completed a semester of school. 

In August 2002, the Veteran reported that he was seeing his children every other weekend.  His speech was normal, his mood was ok, his attitude was good, his thought processes were logical, and his judgment and insight were good.  The Veteran denied any suicidal or homicidal ideations.  The assessment was major depressive disorder that was mild and which had improved with medication.  

In September 2002, it was noted that the Veteran had been doing very well for two months, as his depression had moved to mild and then to remission.  His only remaining complaint was difficulty sleeping due to back pain.  The Veteran did have a number of complaints about the VA system in his quest for medical retirement.  

In April 2003, the Veteran discussed his frustrations with his appeal, and he indicated that his health had affected his ability to focus on school work.  He was more depressed than at his last session. 

In May 2003, it was noted that the Veteran had completed a semester of school, and that he had been coping relatively well since his last session.  His depression was found to be moderate. 

The Veteran was more tense at his June visit, but was calmer and less depressed in July 2003. 

The Board acknowledges that a March 2007 SSA disability decision determined that the Veteran had been disabled by SSA standards since April 2002 based on severe chronic fatigue syndrome, major depressive disorder, duodenal ulcers, and a fistula in his bladder.  However, the standards for these benefits are different from those of the current claim.  Moreover, although SSA findings may be relevant to a claim for VA benefits, they are not binding on the Board. See Anderson v. Brown, 5 Vet. App. 347, 353 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, as with the postal service determination already noted this finding was based upon a combination of disabilities, not just the major depressive disorder.  Additionally, it does not appear to take into account the Veteran's school work and work as an assistant minister during this period.

In short, the record for the period from December 2001 to August 2003 indicates the Veteran experienced no more than moderate occupational and social impairment due to his service-connected major depressive disorder.  This finding is supported by the fact his GAF scores were predominantly in the 51 to 60 range.  In addition, even though he left his job at the post office in 2002 based upon findings of disability, the record reflects it was a combination of various disabilities not just the depression.  Moreover, during this period he participated at his church as an assistant minister, and he enrolled in school with enough initiative to complete at least several semesters.  Therefore, the record does not reflect his major depressive disorder had resulted in a level of occupational and social impairment so as to warrant a rating in excess of 30 percent under either the old or revised criteria.  With respect to the revised criteria, the Board also takes note of the fact that the treatment records consistently demonstrate that the Veteran's speech was within normal limits, he did not demonstrate panic attacks, and he even completed a semester of school which is indicative of an intact memory.  Additionally, while the Veteran became more of a loner, he nevertheless visited with his children every other weekend establishing his ability to maintain a relationship.  Consequently, a rating in excess of 30 percent is not warranted under either the old or revised criteria prior to August 2003. 

For the period from August 2003 to March 2007, the Veteran's service-connected major depressive disorder was not manifested by active psychotic manifestations of such extent, severity, depth, persistence, or bizarreness as to produce total social and industrial inadaptability.  Further, during this period his service-connected major depressive disorder was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Initially, the Board observes that the Court noted in the January 2004 memorandum decision that the Board's prior decision of June 2012 found that the Veteran served as a minister as late as 2006, but failed to address a July 2008 record noting the Veteran had not worked in the area of biblical studies, or any area, since 2002.  However, such a statement is inconsistent with the fact he reported in July 2002 that he had been an assistant minister at his church since leaving the post office.  Moreover, the fact that he stated he had not worked in biblical studies is inconsistent with the fact he went to school for a theology degree during this period.  As noted above, he indicated he completed a semester of coursework in May 2003. He also reported finishing the semester pretty well in January 2004.  A January 2006 treatment record also reflects that while the Veteran's employment status was described as "unemployed mail carrier," he also served as a minister at a local Baptist church.  Therefore, the July 2008 statement of no work in biblical studies or any area since 2002 is in conflict with the other evidence of record.  However, even if the Board were to find that the Veteran did not work as a minister during this pertinent period, the issue is not whether he did or did not engage in employment, but whether the severity of his service-connected major depressive disorder was such that it resulted in the level of occupational and social impairment to the extent necessary for a 100 percent rating under either the old or revised criteria.

The Board also acknowledges that there are references to the Veteran dealing with irritability during this period.  However, the record does not reflect such irritability resulted in the type of impaired impulse control with periods of violence contemplated by the revised criteria for a 70 percent rating.  Moreover, even if the Board were to find the Veteran had impaired impulse control, this symptom is part of the revised criteria for a 70 percent rating which has been in effect for this period.  Further, the record does not indicate that this symptom, or the other symptoms of record, resulted in the Veteran's occupational and social impairment to be of such severity that it warranted a 100 percent rating prior to March 2007.

The Board acknowledges the Veteran reported at the December 2003 VA examination that he had been very depressed every day for the past year and only enjoyed being by himself.  Nevertheless, his speech was within normal limits, and his affect was appropriate with regard to content.  His insight was adequate and he denied any suicidal or homicidal ideations.  The examiner diagnosed depression and assigned a GAF of 50, but he opined that the Veteran did not provide evidence of unemployability based on his depression. 

A GAF score of between 41 and 50 is assigned when an individual presents either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The Veteran underwent a Persian Gulf War Study in January 2004, which included a psychiatric evaluation.  He was cooperative, and alert and oriented to person, place, and time.  His thought processes were logical and coherent and he responded to questions appropriately.  The Veteran described his mood as irritable.  It was noted that the Veteran largely used avoidance strategies and would withdraw to his home to relax and separate himself from things which annoyed him. 

In January 2004, as already noted, the Veteran reported finishing the semester pretty well.  However, he was more tired than the past session and the doctor indicated that the Veteran's depression was severe.  In February 2004, the depression was again noted to be severe, and the Veteran indicated that his faith was keeping him from doing foolish things. 

The Veteran underwent a VA examination in April 2004 at which he reported not doing well lately.  He described sleeping a lot, becoming easily irritated, and having a diminished appetite.  The Veteran stated that he spent most of his time at home, but would occasionally visit his brother and sister.  He appeared lethargic, and eye contact was limited.  The Veteran's thought processes and associations were logical and tight, and no loosening was noted.  The Veteran was oriented to person, place, and time.  His insight and judgment were adequate and the Veteran denied suicidal or homicidal ideations.  The examiner diagnosed depressive disorder and assigned a GAF of 48. 

On a VA examination in September 2004, the doctor opined that the Veteran's tendency to focus on his physical problems and his depression, along with his general level of frustration, would make it difficult for him to function effectively at work. 

A treatment record from January 2006 notes that the Veteran remarried in 2004 and began living with his wife and 10 month old baby.  It was also noted that while the Veteran's employment status was described as "unemployed mail carrier," he also served as a minister at a local Baptist church.  He denied suicidal ideation, was logical and coherent, his speech was normal, eye contact was fair, his attire and hygiene were good and he was alert and oriented to person, place, and time.  

Another VA treatment record dated in January 2006 noted that unemployment was exacerbating the Veteran's depression.  However, this record does not indicate that the Veteran was not working due to depression alone.

In July 2006, August 2006, and October 2006 the Veteran was assigned GAF scores of 41.  The July 2006 treatment record noted the Veteran was experiencing moderate symptoms of depression.  The August 2006 treatment record noted logical thought processes and no suicidal or homicidal ideation.  In September 2006 he was noted to have symptoms consistent with a diagnosis of moderate depression.  

In March 2007, the Veteran was examined for VA purposes, at which he indicated that he was not doing too well as he was having problems with sleeping and with his memory.  He indicated that he was depressed about the things he could not do. He denied any suicidal ideation, although he reported wishing he were dead. The Veteran indicated that he had been married for three years, but the relationship struggled at times because of his irritability.  The Veteran made virtually no eye contact, but his speech was normal.  His mood was depressed and his affect was appropriate.  The Veteran's thought processes were somewhat slow, but were otherwise logical and tight and no confusion was noted.  Some memory impairment was noted and the Veteran reported social isolation.  The examiner indicated that the Veteran's depression was severe, and precluded employment.  However, the examiner did not find evidence that the Veteran's depression precluded activities of daily living.  The Veteran was assigned a GAF of 45. 

The Board also reiterates that the March 2007 SSA disability decision determined that the Veteran had been disabled by SSA standards since April 2002 based on severe chronic fatigue syndrome, major depressive disorder, duodenal ulcers, and a fistula in his bladder.  However, the Board has already noted that it is not bound by this determination in its evaluation of the period from December 2001 to August 2003.

In short, while the record indicates the Veteran did experience occupational and social impairment during this period from his service-connected major depressive disorder, various records described this impairment as moderate and assigned GAF scores showing less than total impairment of such.  Moreover, there are references to the fact that he completed theology courses during at least part of this period, and that he also participated in certain activities and became married during this period.  The Board also notes that no evaluation of the Veteran during this period found he was totally unemployable due to his major depressive disorder.  Thus, the record does not reflect his symptomatology was such that it caused total social and industrial inadaptability or total occupational and social impairment during the period from August 2003 to March 2007.  The Board also notes that it does not appear he had symptomatology during this period that is associated with a 100 percent rating under the revised criteria to include gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name

The Board acknowledges that it may appear illogical the Veteran would go from a 30 to 70 percent rating as of August 2003, and a 100 percent rating in March 2007.  However, in VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  Simply put, even though the Veteran's overall symptomatology may have been increasing in severity during this period, there were no findings by which it was factually ascertainable the Veteran met or nearly approximated the criteria for a rating in excess of 30 percent prior to August 2003, or a rating in excess of 70 percent prior to March 2007. 

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating in excess of 30 percent for the Veteran's service-connected major depressive disorder prior to August 2003, or a rating in excess of 70 percent prior to March 2007, under either the old or revised rating criteria.  In making this determination, the Board considered the applicability of "staged" rating(s) pursuant to Fenderson, supra.  However, the symptomatology of this service-connected disability appears to have been consistent during the relevant periods; i.e., there were no distinctive period(s) where the Veteran met or nearly approximated the criteria for a rating in excess of those currently in effect.  Therefore, assignment of "staged" rating(s) is not warranted in this case.

C.  Analysis - Chronic Fatigue Syndrome

The Veteran's chronic fatigue syndrome was initially rated at 10 percent (effective February 27, 2004 (date his claim was received)), his rating was then increased to 60 percent as of May 15, 2006; and he was given a 100 percent rating, effective July 6, 2006.  

Chronic fatigue syndrome is evaluated pursuant to the criteria found at 38 C.F.R. § 4.88b, Diagnostic Code 6354.  Under this Code, symptoms that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are symptoms that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent disability rating is warranted where there are symptoms manifested by debilitating fatigue, cognitive impairments, or other impairments such as inability to concentrate, forgetfulness, confusion or a combination of other signs and symptoms, which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total per year.  A 60 percent rating is assigned when debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level; or when symptoms wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent rating is assigned when debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician. 

With respect to the period prior to May 15, 2006, the January 2014 memorandum decision of the Court found that the Board's failed to address a January 2004 medical record in which the Veteran's reported daily activities were restricted to 40 percent or less of his pre-illness level.  Although this appears to be based upon the Veteran's own report, there is nothing in the record which explicitly refutes a finding his chronic fatigue syndrome caused a limitation in his activities to less than 50 percent of his pre-symptom level during this period.  For example, a January 2004 VA Persian Gulf War evaluation determined that he met the criteria for the medically unexplained chronic fatigue syndrome; and indicated he had moderate daytime sleepiness, and he complained of muscle fatigue and weakness. 

In March 2004, the Veteran's ex-wife wrote a letter indicating that when she met the Veteran he was in great physical shape, but that he was not the same after returning from the Persian Gulf.  She indicated that the Veteran's statements became repetitive and he would appear to lose thought processes.  She indicated that the Veteran then began to be fatigued to the point that he was no longer able to go on runs, he also began having headaches and back pain. 

At a mental status VA examination in April 2004, the Veteran reported sleeping a lot and being easily irritated.  He reported that his appetite was poor.  The examiner indicated that the Veteran appeared quite lethargic. 

The Veteran had a VA examination in August 2004 at which his claims file was reviewed.  He was complaining of chronic fatigue syndrome.  He complained about getting tired easily.  The examination showed a well-developed, muscular, alert, cooperative male.  He was somewhat inconsistent with his answers regarding his health.  The examiner suggested that on the basis of the examination he would give the impression of good health.  The examiner indicated that a diagnosis of chronic fatigue syndrome was not supported by the examination, and that symptoms the Veteran described did not satisfy the criteria for chronic fatigue syndrome. 

In January 2005, the Veteran reported that he felt tired and had little energy nearly every day.  In March 2005 the Veteran's doctor completed a form indicating that the Veteran could not walk 100 feet without stopping to rest due to weakness. 

The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Therefore, the Board finds it was factually ascertainable prior to May 15, 2006, that the Veteran's chronic fatigue syndrome caused a limitation in his activities to less than 50 percent of his pre-symptom level.  Therefore, he is entitled to a rating of 60 percent under Diagnostic Code 6354 during this period.

As to whether the Veteran is entitled to a rating in excess of 60 percent prior to July 2006, the Board notes there were no findings indicative of debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care prior to May 15, 2006.  In May 2006, a VA doctor indicated that the Veteran was not actually functioning at even 40 percent of what he had previously functioned, due to back pain and chronic fatigue.  In an addendum two days later, this physician wrote that the Veteran "has chronic fatigue activity is constantly restricted to less than 40%."  Further, in a statement received in May 2006, the Veteran reported that he had "current inability to function daily is severely restricted" due to chronic fatigue syndrome.  These statements indicate an increase in severity of his chronic fatigue symptomatology.  Thereafter, a July 2006 VA examination the Veteran reported that he was functioning at less than 40 percent of his pre-illness activity level.  Further, the VA examiner stated, in pertinent part, that the Veteran's symptoms occasionally precluded self-care.  In short, by evidence dated and received in May 2006, the Veteran indicated an increase in severity and a VA examination conducted within a short period of time as these assertions showed findings consistent with a 100 percent rating.  The Board thus finds that it was factually ascertainable no earlier than May 15, 2006, that the Veteran's chronic fatigue syndrome had resulted combination of other signs and symptoms are nearly constant and so severe as to restrict routine daily activities almost completely.  As such, he is entitled to a 100 percent rating from May 15, 2006.

In view of the foregoing, the Board finds the Veteran is entitled to a rating of no more than 60 percent prior to May 15, 2006; and that he is entitled to a rating of 100 percent from May 15, 2006.  However, as detailed above, the preponderance of the evidence is against a rating in excess of 60 percent prior to May 15, 2006.

D.  Other Considerations

In evaluating the Veteran's major depressive disorder and chronic fatigue syndrome, the Board notes that it took into consideration the applicability of "staged" rating(s).  As detailed above, the Board found that the Veteran was entitled to an increased "staged" rating of 60 percent for his chronic fatigue syndrome for the period prior to May 15, 2006; and a "staged" rating of 100 percent from May 15, 2006.  However, the record did not reflect any other distinctive period(s) where the Veteran met or nearly approximated the criteria for any additional ratings in excess of those currently in effect for those disabilities.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected major depressive disorder and chronic fatigue syndrome with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Board's focus in evaluating the disability under the old criteria was the Veteran's overall occupational and/or social impairment due to this service-connected disability.  Pursuant to Mauerhan and Vazquez-Claudio, the Board also focused on the overall occupational and/or social impairment in evaluating the disability under the revised criteria even though specific symptoms were also noted.  Similarly, the criteria for evaluating his chronic fatigue syndrome required the Board to focus on the level of functional impairment compared to pre-illness level.  In short, the rating criteria for both disabilities required the Board to determine the overall level of impairment and not just specific symptoms.  Further, the Veteran has not asserted entitlement to a collective extras-chedular rating.  The rating criteria are thus adequate to evaluate these service-connected disabilities, and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record reflects the Veteran has already been assigned a TDIU and two separate 100 percent evaluations.  Further, after a review of the evidence of record, the Board notes that the Federal Circuit recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO. See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In its role as a finder of fact, the Board finds that the preponderance of the evidence is against entitlement to an earlier effective date for a TDIU.  


ORDER

Service connection for hypertension is granted.

A rating in excess of 30 percent for major depressive disorder for the period prior to August 2003 is denied.

A rating in excess of 70 percent for major depressive disorder for the period prior to March 2007 is denied.

A rating of no more than 60 percent for chronic fatigue syndrome prior to May 15, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits. 

A rating of 100 percent for chronic fatigue syndrome from May 15, 2006, is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

The Board observes that the Veteran's pes planus claim was previously remanded in January 2009 and October 2010 for VA medical examinations to clarify whether pes planus should be characterized as a congenital condition or an acquired condition, and if congenital, whether it was a defect or a disease, as those terms are medically understood for purposes of adjudicating claims for VA benefits.  

In addition, as noted above, in the January 2014 memorandum decision, the Court expanded the Veteran's bilateral pes planus claim to include foot disabilities, generally, in light of its decision in Clemons.

Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  When, as here, no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness . . . the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (emphasis added).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.

The Board observes that Veteran underwent VA examinations in February 2009 and August 2011 in light of the remand directives.  Although the Board essentially found the February 2009 VA examination to be inadequate in October 2010, it subsequently found the August 2011 to be adequate and denied service connection for pes planus in the June 2012 decision.  However, the Court, in the January 2014 memorandum decision, essentially concluded that the August 2011 VA examination was not adequate for resolution of this case.  As such, this issue must be remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his pes planus since August 2011.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service foot problems, to specifically include pes planus symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his pes planus.  The claims folder should be made available to the examiner for review before the examination.

The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any foot disability found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner should state the likelihood that any foot disability found to be present, to specifically include pes planus, existed prior to service, to include whether it was a congenital or acquired disability. 

If the examiner concludes that the disability found to be present existed prior to service, to include if it was congenital, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having a foot disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of recurrent symptoms since service as well as indicate whether any of the features of the Veteran's feet identified in the January 2010 letter from Dr. M. Jackson, are at least as likely as not had its onset in service, or whether it may be at least as likely as not attributed to an event or injury in service.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this claim was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


